74 N.Y.2d 671 (1989)
The People of the State of New York, Appellant,
v.
Alphonzo Snow, Respondent.
Court of Appeals of the State of New York.
Argued April 26, 1989.
Decided June 1, 1989.
Howard R. Relin, District Attorney (Alan Cruikshank of counsel), for appellant.
Donald M. Thompson for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for the reasons stated in the opinion by Justice Samuel Green at the Appellate Division (138 AD2d 217).